DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Aa of Applicant’s most recent response filed 02/01/2021, claims 1-2 and 4 were pending in the application.  
	In Applicant’s response filed 02/01/2021, claim 1 and was amended and claim 3 was cancelled.  These amendments have been entered.

Specification 
Applicant’s amended Abstract and amended Specification filed 02/01/2021 are acceptable.

Drawings
Amended drawings were received on 02/01/2021.  These drawings are acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey L. Clark (Reg. No. 29,414) on 03/25/2021.

The application has been amended as follows:
Claim 1 was amended as follows:
--1.  An attachment device for rotatably attaching a member (B) to an object (A), comprising:
the member (B); 
the object (A);
a bolt (2); and 
first and second nuts (3, 4) having female thread holes (3a, 4b) into which the bolt (2) is screwable, 
wherein the bolt (2) is  fastened to the object (A) by using one of the first and second nuts (3, 4);
the other nut is adapted to threadably mount on the bolt (2) after the bolt (2) is  fastened to the object (A) by using the one nut; 
the first nut (3) includes a first support surface (31a) capable of supporting a first side of the member (B) and a boss (32) axially protruding from the first support surface (31a) toward the second nut (4) for rotatably holding the member (B); 
the second nut (4) includes a second support surface (4a) capable of supporting a second side of the member (B) opposite to the first side, and an engagement recess (41) provided in the second support surface (4a) into which the boss (32) is fittable;
 an outer peripheral surface of the boss (32) is eccentric relative to the female thread hole (3a) of the first nut (3) or an inner peripheral surface of the engagement recess is eccentric relative to the female thread hole of the second nut such that, when the boss (32) is fitted into the engagement recess (41), a circumferential portion of the outer peripheral surface of the boss (32) engages a circumferential portion of an inner peripheral surface of the engagement recess (41) 
each of the outer peripheral surface of the boss (32) and the inner peripheral surface of the engagement recess (41) in engagement with each other is formed into a straight cylinder shape such that a constant tightening torque is produced in the first nut (3) by the pressing force even when a fit depth of the boss (32) with respect to the engagement recess (41) changes in a predetermined range.-- 

	Claim 4 was cancelled.

Reasons for Allowance
Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 was amended above to correct several minor informalities and not the change the scope of the claim.  Claim 4 was cancelled above because it did not further limit claim 1 since a rotatable attachment between the member and the object is already required by claim 1.
Applicant’s arguments filed 02/01/2021 are persuasive.  Accordingly, independent claim 1 is allowable for at least the reasons discussed by Applicant in the response filed 02/01/2021.  Claim 2 is allowable at least due to its dependence from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678